Citation Nr: 1107755	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-20 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed 
as secondary to diabetes mellitus.

2.  Entitlement to service connection for carotid artery 
stenosis, claimed as secondary to diabetes mellitus.

3.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for peripheral 
vascular disease.


REPRESENTATION

Veteran represented by:	William J. McDonough, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to February 
1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from April 2005 and October 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  

On a Form 9, dated October 5, 2009, the Veteran's representative 
indicated that the Veteran wanted a Board hearing at the RO.  
Subsequently, the Veteran's representative indicated on a Form 9, 
dated October 28, 2009, that the Veteran did not want a Board 
hearing.  Thus, the Board finds that the Veteran, through his 
representative, has elected and subsequently withdrawn a request 
for a Board hearing.  See 38 C.F.R. § 20.704(e) (2010) 
(withdrawal of hearing request).

The issues of entitlement to service connection for hypertension, 
carotid artery stenosis, and peripheral vascular disease (on the 
merits) are discussed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 2004 rating decision, the RO denied 
a claim of service connection for peripheral vascular disease.

2.  The additional evidence received since the February 2004 
rating decision denying the Veteran's claim of service connection 
for peripheral vascular disease relates to unestablished facts 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision denying the claim of 
service connection for peripheral vascular disease is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.200, 
20.201, 20.302 (2010).

2.  The additional evidence presented since the February 2004 
rating decision is new and material, and the claim of service 
connection for peripheral vascular disease is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all 
required notice and that the evidence currently of record is 
sufficient to substantiate his application to reopen a claim for 
entitlement to service connection for peripheral vascular 
disease.  Therefore, no further development with respect to the 
matter decided herein is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002 and Supp. 2010) and 38 C.F.R. § 3.159 (2010).

New and Material Evidence

A February 2004 rating decision denied the Veteran's claim for 
entitlement to service connection for peripheral vascular 
disease.  He did not submit a notice of disagreement in response 
to the rating decision.  

An unappealed decision by the RO or a decision of the Board is 
final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless 
be reopened if new and material evidence is presented.  38 
U.S.C.A. § 5108.

As the Veteran's claim to reopen was received after August 29, 
2001, the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies.

The regulatory definition of new and material evidence means 
evidence not previously submitted to agency decision makers, 
which relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 
1998).

In order that the additional evidence may be considered new and 
material under the current regulatory definition of new and 
material evidence, the evidence must relate to the basis for the 
prior denial of the claim.

The Board notes that, in the instant case, the RO did not make a 
finding that new and material evidence has been received to 
reopen the claims for service connection discussed herein.  
However, regardless of the RO's characterization of the claim, 
the Board is without jurisdiction to consider the substantive 
merits of the claim for service connection in the absence of a 
finding that new and material evidence has been presented.  The 
Board therefore must determine whether new and material evidence 
has been received to reopen the previously denied claim.  Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's request for service connection for peripheral 
vascular disease was denied in an unappealed February 2004 rating 
decision.  At that time, the RO determined that sufficient 
evidence had not been presented to indicate that the claimed 
disability was secondary to his service-connected diabetes 
mellitus. 

The evidence of record at the time of the February 2004 decision 
included service treatment records, service personnel records, 
private treatment records, a VA examination report, VA treatment 
records and the Veteran's statements.

The pertinent evidence added to the record since the February 
2004 rating decision consists of letters from private physicians, 
additional private treatment records, VA examination reports and 
the Veteran's submitted contentions.  

The objective evidence received since the last final rating 
decision include VA examination reports containing opinions that 
the Veteran's claimed peripheral vascular disease may be 
secondary to or aggravated by his service-connected diabetes 
mellitus.  Thus, such evidence, by itself or when considered in 
conjunction with the evidence previously of record, relates to 
unestablished facts necessary to substantiate the Veteran's claim 
and raises a reasonable possibility of substantiating his claim.  
Therefore, the Board finds that new and material evidence has 
been received and the claim for service connection for peripheral 
vascular disease is reopened.


ORDER

New and material evidence having been received, the application 
to reopen the previous determination regarding service connection 
for peripheral vascular disease is granted.






REMAND

With respect to the remaining issues on appeal, additional 
development is required.

Indeed, while the Veteran indicated in a September 2010 
discussion with RO personnel that he wished to have his claim for 
service connection for hypertension to be disregarded, a written 
withdrawal of that issue is not contained in the record.  
In this regard, a substantive appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 C.F.R. § 
20.202.  Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  Thus, the AMC 
should ask the Veteran if he wishes to withdraw such claim and, 
if so, have him submit such intent in writing.

The Board additionally notes that the Veteran did not receive 
notice consistent with the VCAA concerning his claim for 
hypertension.  Therefore, if the Veteran does not wish to 
withdraw his claim for service connection for hypertension, the 
AMC should supply the Veteran notice consistent with the VCAA, to 
include information concerning establishing service connection on 
a secondary basis.  

Concerning the Veteran's claims for service connection for 
carotid artery stenosis and peripheral artery disease, both 
claimed as secondary to the Veteran's diabetes mellitus, the 
Board finds that an additional VA examination is necessary to 
determine if such conditions are proximately due to, or 
aggravated by, his service-connected diabetes mellitus.  The 
Board observes that two VA opinions have already been obtained, 
and that a private opinion is also of record.  The private 
opinion, dated February 2005, indicates that the Veteran had 
complications from his diabetes mellitus, to include carotid 
stenosis and claudication, especially of the left foot.  A March 
2005 VA opinion indicates that the Veteran's peripheral vascular 
disease is due to a combination of hyperlipidemia, high 
cholesterol and diabetes.  An April 2006 examiner indicated that 
the Veteran's peripheral vascular disease was aggravated by his 
diabetes mellitus, additionally indicating that the Veteran's 
peripheral vascular disease predated his diabetes mellitus.  This 
examiner also reported that the Veteran's carotid artery stenosis 
may be causally related to his diabetes mellitus.  Unfortunately, 
none of these examiners offered any type of rationale for their 
opinions.  

The Board additionally notes that the Veteran has more recently 
submitted additional medical evidence, which he believes 
indicates that the actual onset of his diabetes mellitus was 
during 1993, which was not considered by the various examiners 
when reviewing the claims file.  Thus, the Veteran should be 
afforded an additional VA examination in order to obtain and 
additional medical opinion.

The Board additionally notes that there is no VA opinion 
concerning whether the Veteran's hypertension is related to his 
service-connected diabetes mellitus.  If the Veteran chooses to 
continue his appeal, then he should additionally be afforded a VA 
examination to determine if his hypertension is secondary to his 
diabetes mellitus.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).
 
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran if he wishes to withdraw 
his appeal for service connection for 
hypertension.  If so, request that he provide 
a written notice of withdrawal.

2.  If the Veteran does not wish to withdraw 
his appeal for service connection for 
hypertension, supply him with notice 
consistent with VCAA to include on a 
secondary basis.

3.  Obtain and associate with the claims file 
any pertinent records adequately identified 
by the Veteran, including any ongoing medical 
records from the Wilmington VAMC.

4.  Schedule the Veteran for a VA examination 
to determine whether he has a current 
disability that is proximately due to or 
aggravated by his service-connected diabetes 
mellitus.  The claims folder must be made 
available to and reviewed by the examiner in 
connection with the examination.  All tests 
deemed necessary should be conducted.  For 
any peripheral vascular disease or carotid 
artery stenosis disabilities found, the 
examiner should express an opinion as to 
whether it is more likely, less likely, or at 
least as likely as not that the disability 
has been caused or permanently worsened 
beyond its natural progression by the 
Veteran's  service-connected diabetes 
mellitus.  If so, the examiner should 
additionally indicate the extent of such 
aggravation.  A rationale for any opinions 
must be provided. 

If the Veteran does not wish to withdraw his 
claim for service connection for 
hypertension, afford him a VA examination to 
determine if such condition is proximately 
due to or aggravated by his service-connected 
diabetes mellitus.

5.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, the 
Veteran and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


